Citation Nr: 1202454	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This appeal to the Board of Veterans Appeals  (Board) arises from a January 2005 rating action that denied service connection for bilateral hearing loss.  The Veteran appealed, and in January 2010, the Board denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In June 2011, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's January 2010 decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hearing loss is the result of acoustic trauma from noise exposure during the course of his military duties as a forklift operator, in which he loaded and unloaded ship cargo and trucks, and from other duties as a welder.  

The Veteran's claim (VA Form 21-526) shows that he reported treatment for hearing loss beginning in 1970 at "Orange County Orlando FL."  In addition, in his appeal (VA Form 9), received in December 2005, he stated, "It was during one of my physicals that I received each year form [sic] the Orange County, FL each year that the doctor would ask me about my hearing loss and why that each year the test showed it getting worse."  

It appears that the treatment referenced by the Veteran was undertaken in association with his employment.  However, and in any event, no treatment reports are of record from any health care provider in Orange County, Florida.  It does not appear that the Veteran ever provided VA with an authorization for release of such records, nor has he provided more specific identification as to the location and duration of this treatment.  On remand, the RO/AMC should request that the Veteran provide an authorization for release of these treatment reports with all other necessary details.  In addition, he should be requested to identify any relevant treatment provided after 2004, and to provide an authorization for the release of any identified non-VA treatment.  Thereafter, the RO/AMC should attempt to obtain these records.  

In a letter, received in December 2011, the Veteran reported that he had received VA audiological testing on September 26, 2011.  This report is not of record.  On remand, it should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board further notes that the Veteran submitted additional medical records with his December 2011 letter, and that this evidence is unaccompanied by a waiver of RO review.  On remand, the Appeals Management Center must review this evidence.  See 38 C.F.R. § 20.1304 (2011).  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   
 
In this case, a November 2004 VA examination report contains a diagnosis noting normal hearing in the right ear, and moderate left ear sensorineural hearing loss.  After noting that the Veteran's hearing had been normal on pre-induction and separation audiographic examinations in military service, and his very limited noise exposure in service, the examiner concluded that the Veteran's hearing loss was not caused by or a result of his military noise exposure.   

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley  v. Brown, 5 Vet. App. 155 (1993); See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Given the Court's holdings in Hensley and Ledford, it appears that the rationale for the opinion in the November 2004 VA examination report is inadequate.  On remand, the Veteran should be afforded another examination for hearing loss, to include obtaining an etiological opinion.

In addition, the Board notes that the basis for the Court's June 2011 decision was that the Board had failed to discuss the Veteran's assertion that he  did not use hearing protection while in service.  In addition, the Court stated that the Board had failed to address the Veteran's argument that the November 2004 VA examiner had told him that his inservice noise exposure "could have caused my hearing problems," and that he attempted to talk with the examiner at a later date, but that he was not allowed to do so (in fact, this argument was first made several months after the Board's January 2010 decision, see Veteran's August 2010 brief).  On remand, the examiner should be requested to specifically discuss the Veteran's assertion that he  did not use hearing protection while in service.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment relevant to his claim for hearing loss prior to 2003 (i.e., prior to the earliest medical evidence currently of record), to include all treatment performed in association with his post-service employment, to include all treatment from a private health care provider which he has previously identified as "Orange County, Orlando, Fl."; he should also identify all relevant treatment after 2004 (i.e., after the most recent medical evidence currently of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain all identified records and associate them with the Veteran's claims file, to include the Veteran's VA audiological test report from September 26, 2011.    
 
2.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be scheduled for an audiological examination of his ears, in order to ascertain the nature and etiology of any hearing loss.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

A complete history of acoustic trauma/noise exposure, and perceived hearing loss symptoms in-service, and post-service, should be obtained from the Veteran. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hearing loss found was caused by the Veteran's service.  In discussing his or her conclusions, the examiner should discuss the relevance, if any, of the Veteran's assertion that he did not use hearing protection while in service.  

b) If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


